COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Miguel Zaragoza Fuentes v. Evangelina Lopez Guzman Zaragoza

Appellate case number:    01-16-00251-CV

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

        Appellant Miguel Zaragoza Fuentes's unopposed motion to assign a new appellate cause
number for the appeal of the trial court's November 23, 2017 order establishing a receivership in
this case is GRANTED. The Clerk of the Court shall assign a new cause number, 01-17-00112-
CV, to the receivership appeal. The appellants shall make arrangements for the trial court clerk
and court reporter to file and certify the records in the separate cause within 15 days of the date
of this order, including copies of previously filed clerk and reporter's records in other appellate
causes that remain pending, which shall be duplicated and included in the record in the
receivership appeal without separate cost.
        Unless an appellant is exempt from paying filing fees or has been declared indigent, the
appellant must pay the required $205 filing fee to prosecute the appeal. See TEX. R. APP. P. 5
(requiring payment of fees in civil cases unless excused) and 20.1 (listing requirements for
establishing indigence). The filing fee must be paid within twenty (20) days of the date of this
notice.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: February 16, 2017